Citation Nr: 1526563	
Decision Date: 06/23/15    Archive Date: 06/30/15

DOCKET NO.  13-15 546	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Entitlement to service connection for post-operative residuals of prostate cancer.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. L. Marcum, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1969 to December 1989.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2012 rating decision by Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada.


REMAND

The Veteran is seeking entitlement to service connection for post-operative residuals of prostate cancer.  After reviewing the evidence of record, the Board finds there is a further duty to assist the Veteran in substantiating his claim herein.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2014).

A.  Supplemental Medical Opinion Necessary

In August 2012, the Veteran underwent a VA prostate cancer examination.  In the corresponding examination report, the VA examiner indicated that the Veteran was initially diagnosed as having prostate cancer in 2010 based on "abnormal PE (hard nodule L side), PSA (9.4) level and biopsy results (4+3)."  The examiner also noted that the Veteran underwent an open radical retropubic prostatectomy with B1 lymph node dissection in 2010.  

After reviewing the evidence of record and examining the Veteran, the August 2012 VA examiner reported that the Veteran's prostate cancer was in remission but that he continued to experience residuals of his prostate cancer and prostatectomy.  These residuals included: (1) a voiding dysfunction which caused urine leakage and required absorbent material that must be changed more than four times per day; (2) an increase in urinary frequency to include a daytime voiding interval of less than 1 hour and a nighttime awakening to void 5 or more times; (3) erectile dysfunction which was "at least as likely as not" attributable to his prostate cancer; and (4) scarring as a result of his 2010 prostatectomy.  The examiner also noted that the Veteran's current residuals impact his ability to work because he would frequently require bathroom breaks and frequent changing of his pads.  Thereafter, the examiner opined that it was "less likely as not" that the Veteran's prostate cancer was incurred in or caused by having an enlarged prostate without nodules while in service in May 1987.  However, the examiner did not provide any rationale in support of this opinion.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008); see also Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007) (finding that "[A] medical opinion . . . must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").  

Under these circumstances, the Board finds that, without additional supporting rationale, the August 2012 VA examiner's medical opinion is inadequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate); see also McLendon v. Nicholson, 20 Vet. App. 79, 84 (2006).  Therefore, the RO must obtain a supplemental medical opinion from the VA examiner who performed the August 2012 VA examination of the Veteran's post-operative residuals of prostate cancer.  If the August 2012 VA examiner is unavailable, the requested supplemental medical opinion may be provided by another examiner, with an examination of the Veteran performed only if deemed necessary by the examiner providing the opinion.  After reviewing the evidence of record, in the form of electronic records, the examiner must provide an opinion concerning the relationship between all of the Veteran's current residuals of post-operative prostate cancer and his military service.  In particular, the examiner must address whether the enlarged prostate without nodules found on inservice examination in May 1987 was indicative of the onset of prostate cancer.  A complete rationale for all opinions must be provided.     

The Board also requires clarification regarding the August 2012 VA examiner's statement that "transurethral resection of the prostate and bladder neck incision are accepted methods in the treatment of obstructive prostatic hyperplasia, which is a benign hypertrophic condition reducing outflow from the bladder neck and is 'as less as likely as not' (less than 50/50 probability) related to the vet's prostate cancer."  In providing the supplemental medical opinion, the examiner must indicate (1) whether the Veteran has or had a benign hypertrophic prostate condition during the appeal period; (2) whether the Veteran's March 2012 bladder neck incision surgery was for the treatment that condition; and if so, (3) whether that condition was related to his enlarged prostate as noted during a May 1987 inservice examination.  

B.  Additional Medical Records Available

At his May 2014 hearing before the Board, the Veteran testified that after he separated from military service, he received treatment regarding his prostrate in the early 1990's at the medical facility located at Andrews Air Force Base in Maryland.  

Records in federal custody are deemed constructively part of the file, even if not physically present, and VA has a responsibility to obtain records generated by Federal government entities that may have an impact on the adjudication of a claim.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  In this regard, under 38 U.S.C.A § 5103A, VA must "make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claimant's claim for a benefit under a law administered by the Secretary."  38 U.S.C.A § 5103A(a)(1); see 38 C.F.R. § 3.159(c)(1).  

As these medical records may provide pertinent information regarding his post-service treatment for prostate cancer, the RO must attempt to secure any available medical records from the medical facility located at Andrews Air Force Base in Maryland.  If the RO is unable to obtain those records, the Veteran must be notified of their unavailability, and the RO must prepare a memorandum to the file indicating the same.  Additionally, the RO must obtain any available updated treatment records from the VA Medical Center in Las Vegas, Nevada.

Accordingly, the case is remanded for the following actions:

1.  The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claim seeking entitlement to service connection for residuals of post-operative prostate cancer, including medical records from any VA and non-VA healthcare providers who have treated him since his separation from military service.  Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  Regardless of his response, the RO must obtain any available updated treatment records from the VA Medical Center in Las Vegas, Nevada.

When requesting records not in the custody of a Federal department or agency, such as private treatment records, the RO must make an initial request for the records and at least one follow-up request if the records are not received or a response that records do not exist is not received.  All attempts to secure this evidence by the RO must be documented in the Veteran's electronic records.  If, after making reasonable efforts to obtain named records, the RO is unable to secure the same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that he is ultimately responsible for providing the evidence.  The Veteran must then be given an opportunity to respond.  

2.  Thereafter, the RO must obtain a supplemental medical opinion from the VA examiner who performed the August 2012 VA examination of the Veteran's post-operative residuals of prostate cancer.  If the August 2012 VA examiner is unavailable, the requested supplemental medical opinion may be provided by another examiner, with an examination of the Veteran performed only if deemed necessary by the examiner providing the opinion.  

After reviewing the evidence of record, in the form of electronic records, the examiner must provide an opinion concerning the relationship between all of the Veteran's current residuals of post-operative prostate cancer and his military service.  In particular, the examiner must address whether the enlarged prostate without nodules found on inservice examination in May 1987 was indicative of the onset of prostate cancer.  

The Board also requires clarification regarding the August 2012 VA examiner's statement that "transurethral resection of the prostate and bladder neck incision are accepted methods in the treatment of obstructive prostatic hyperplasia, which is a benign hypertrophic condition reducing outflow from the bladder neck and is 'as less as likely as not' (less than 50/50 probability) related to the vet's prostate cancer."  In providing the supplemental medical opinion, the examiner must indicate (1) whether the Veteran has or had a benign hypertrophic prostate condition during the appeal period; (2) whether the Veteran's March 2012 bladder neck incision surgery was for the treatment that condition; and if so, (3) whether that condition was related to his enlarged prostate as noted during a May 1987 inservice examination.  

A complete rationale for all opinions must be provided. If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.

3.  If an examination is deemed necessary, the RO must notify the Veteran that it is his responsibility to report for any examination scheduled, and to cooperate in the development of his claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2014).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained and associated with the Veteran's electronic records showing that notice scheduling the examination was sent to his last known address and not returned as undeliverable.

4.  The RO must review the medical report to ensure complete compliance with the directives of this remand.  If any portion of the report is deficient in any manner, corrective procedures must be implemented.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

5.  Once the above actions have been completed, and any other development as may be indicated by any response received as a consequence of the actions taken above, the claim on appeal must be adjudicated.  If any benefit remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, the appeal must be returned to the Board for further appellate review.

No action is required by the appellant until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

